Citation Nr: 0637589	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-25 387	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected hearing loss disability.  

2.  Entitlement to a compensable rating for the service-
connected thoracic outlet syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1982.  His awards and decorations included the Combat 
Action Ribbon.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2003 when it was remanded for 
further development.  

Following the requested development, the Appeals Management 
Center (AMC) in Washington, D.C., granted service connection 
for hypertension.  That action represented a full grant of 
benefits with respect to that issue.  Therefore, the Board no 
longer has jurisdiction over that issue and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  



FINDINGS OF FACT

1.  The service-connected hearing disability is shown to be 
productive of no worse than Level III impairment in his right 
ear and Level VII impairment in his left ear.  

2.  The service-connected thoracic outlet syndrome is shown 
to be manifested by complaints of pain and numbness radiating 
from his neck into his right upper extremity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2006).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected thoracic outlet syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Code (DC) 5203 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected hearing loss 
disability and thoracic outlet syndrome.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January 2001 and January 2004, the RO 
and the Appeals Management Center (AMC) in Washington, D.C., 
informed the veteran that, in order to establish an increased 
rating for the service-connected hearing loss disability and 
thoracic outlet syndrome, the evidence had to show that those 
disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statements of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC) also notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
for an increased rating for the service-connected thoracic 
outlet syndrome was not sent to the veteran until after the 
rating decision in March 1998.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the veteran has presented a significant amount of argument 
and evidence with respect to the claim for an increased 
rating for the service-connected thoracic outlet syndrome.  

In this regard, the Board notes that in November 2002, the 
veteran had a hearing at the Board in Washington, D.C.  

By law, the presiding Veterans Law Judge must participate in 
the decision of the veteran's appeal.  38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2005).  However, in this 
case, the presiding Veterans Law Judge is no longer employed 
by the Board.  

In May 2006, the Board offered the veteran an opportunity for 
a hearing before another Veterans Law Judge.  The Board 
informed the veteran that, if he did not respond within 30 
days, the Board would assume that he did not want an 
additional hearing.  To date, the veteran has not responded 
to the Board.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits.  

In this case, the veteran has been notified of the criteria 
for the claims for increase.  Although he has not been 
informed with respect to the assignment of potential 
effective dates, the absence of such notification is not 
prejudicial in this case.  Where, as here, increased ratings 
are denied, the question of the assignment of effective dates 
is moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  In fact, in March 2006, 
the veteran stated that he had nothing further to submit in 
support of his appeal.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
the claims for increase.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss disability and thoracic outlet 
syndrome.  


A.  Hearing Loss Disability.  

By a rating action in July 2001, the RO granted service 
connection for a bilateral sensorineural hearing loss and 
assigned a 20 percent rating, effective on May 19, 2000.  
That was an initial rating award.  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  
Those codes establish eleven levels of auditory acuity, from 
Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  

A level of auditory acuity is determined for each ear, and 
those levels are then combined to give an overall level of 
hearing impairment.  38 C.F.R. § 4.85.  

By regulatory amendment effective on June 10, 1999, changes 
were made to the schedular criteria for evaluation of hearing 
impairment.  See 64 Fed. Reg. 25202, 25208 (May 11, 1999).  

The revised regulatory provisions identified circumstances 
where alternative tables could be employed to rate the extent 
of the veteran's hearing impairment.  

For example, where the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.  

Otherwise, the frequencies used for the evaluation of hearing 
loss disability, the percentage of speech discrimination used 
for the evaluation of hearing loss disability, and the tables 
used to determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment 
were not changed.  

Since the grant of service connection, the veteran has 
undergone VA audiologic examinations in April 2001, 
September 2002 and August 2005.  

In April 2001, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
65
80
75
LEFT
NA
65
75
80
85

The average puretone threshold in the conversational voice 
range was 66 decibels in the right ear and 76 decibels in the 
left ear.  

The speech testing revealed recognition ability of 88 percent 
in the right ear and 92 percent in the left ear.

During VA audiometric testing in September 2002, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
40
40
LEFT
NA
30
30
40
65

The average puretone threshold in the conversational voice 
range was 33 decibels in the right ear and 41 decibels in the 
left ear.  

His speech testing revealed recognition ability of 90 percent 
in the right ear and 88 percent in the left ear.  

During VA audiometric testing in August 2005, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
20
30
50
LEFT
NA
35
35
40
60

The average puretone threshold in the conversational voice 
range was 33 decibels in the right ear and 43 decibels in the 
left ear.  

His speech testing revealed a recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  

The foregoing reports of VA audiometric testing show that the 
veteran has a puretone threshold average in the 
conversational voice range of no worse than 66 decibels in 
his right ear and no worse than 76  decibels in his left ear.  
They also show that the percentage of speech discrimination 
is no worse than 88 percent in either ear.  

Although VA has issued the veteran hearing aids, the 
audiometric test results translate to no worse than Level III 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  
That level of impairment is contemplated by a noncompensable 
evaluation.  

However, the Board notes that in April 2001, all of the 
puretone thresholds in the veteran's left ear were over 55 
decibels.  Thus, Table VIa is applicable and shows that at 
that time, the veteran had Level VII hearing impairment in 
his left ear.  As that consideration results in a higher 
numerical designation, that figure will be used to determine 
the percentage disability rating.  

When combined, Level III hearing in the right ear and Level 
VII hearing in the left ear warrant a 20 percent evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As that rating 
is currently in effect, there is no basis for a higher 
schedular evaluation at this time.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson.  Although 
the evaluations in September 2002 and August 2005 are 
compatible with a noncompensable evaluation, an historical 
review of the record discloses that the level of the 
veteran's hearing impairment has not been wholly inconsistent 
with a compensable rating.  Accordingly, the Board will not 
invoke the principle of staged ratings.  


B.  Thoracic Outlet Syndrome.  

In evaluating upper extremity disability, such as thoracic 
outlet syndrome, it is often necessary to distinguish the 
predominant or major upper extremity from the minor upper 
extremity, as different rating criteria may apply. 38 C.F.R. 
§ 4.69.  In this case, the veteran is right handed.  

The rating schedule does not provide a diagnostic code 
specifically for the purpose of rating thoracic outlet 
syndrome.  Accordingly, the RO has rated that disability by 
analogy to impairment of the scapula and clavicle.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5203.  

Under these critieria, a 10 percent rating is warranted for 
malunion of the clavicle or scapula or for nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or for dislocation.  

Potentially applicable in rating the veteran's thoracic 
outlet syndrome is 38 C.F.R. § 4.71a, DC 5201.  Under that 
DC, 20 percent rating is warranted when motion of the 
major/minor arm is limited to shoulder level.  A 30 percent 
rating is warranted when such motion is limited to midway 
between the side and shoulder level.  

Also potentially applicable in rating thoracic outlet 
syndrome are the diagnostic codes used to rate paralysis, 
either complete or incomplete, of the radicular groups.  
38 C.F.R. § 4.124a, DC's 8510, 8511, 8512, 8513 (2006).  

Under those DC's, a 20 percent rating is warranted for mild 
incomplete paralysis of the upper, middle, lower, and/or all 
radicular groups affecting the major or minor upper 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis of the minor upper extremity, while a 40 
percent rating is warranted for severe incomplete paralysis.  

It should be noted, however, that service connection has been 
established for peripheral neuropathy in the veteran's left 
and right upper extremities, each secondary to diabetes and 
each evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.124a including Diagnostic Code 8512 (2006).  

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2006).  
Consequently, thoracic outlet syndrome will not be rated 
under Diagnostic Code 8512.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Since the mid-1990's, the veteran has been treated, primarily 
by VA, for complaints of pain, tingling and numbness in his 
right upper extremity.  Indeed, during his hearing, he 
testified that he was unable to grip a hammer and took pain 
medication for his symptoms.  

In August 1997, the veteran's chiropractor suggested that 
such symptoms were attributable to the veteran's service-
connected thoracic outlet syndrome.  

The preponderance of the evidence, however, including 
numerous VA neurologic and orthopedic consultations and 
examinations, is negative for any active pathology associated 
with thoracic outlet syndrome (see, e.g., reported of VA 
examinations, performed in January 1998, August 2001, and 
August 2005).  

Rather, the evidence, as well as multiple electromyograms 
(EMG's) and nerve conduction studies (NCS) have attributed 
the veteran's symptoms to carpal tunnel syndrome and/or 
peripheral neuropathy due to diabetes mellitus (see, e.g., 
the report of EMG/NCS performed by VA in July 2000 and 
reports of VA examinations performed in April 2004 and 
August 2005).  

The only other reports to the contrary come from the veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as identifying the manifestations attributable to a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Absent competent evidence of active pathology associated with 
the veteran's service-connected thoracic outlet syndrome, he 
cannot meet the criteria for a compensable rating under any 
of the applicable or potentially applicable diagnostic codes.  
Accordingly, an increased rating for the service-connected 
thoracic outlet syndrome must be denied.  



ORDER

An increased rating in excess of 20 percent for the service-
connected hearing loss disability is denied.  

An increased, compensable rating for the service-connected 
thoracic outlet syndrome is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


